DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 05/04/2021.  Claims 1-6 and 8-20, of which claims 1, 11 and 16 are independent, were pending in this application and have been considered below.

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 05/04/2021 (see Remarks, pages 7-8) with respect to claims 1-6 and 8-10 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Allowable Subject Matter
 	Claims 1-6 and 8-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Doria et al.  and Bostick et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that:
“receiving, by the computer device, real-time video streaming of the roadside object in the peripheral view of the vehicle driver captured by cameras mounted on each side of the vehicle; detecting, by the computer device, information regarding distance and time to reach the roadside object using the real-time video streaming and sensors mounted on the vehicle”, in combination with “displaying, by the computer device, a semi-transparent image of the roadside object and the information adjacent to the semi-transparent image of the roadside object on a display device area of a windshield of the vehicle”, as recited in claim 1. The respective dependent claims 2-6 and 8-10 are allowable for the same reason, correspondingly.

“program instructions to detect, via at least one of front and side cameras on the vehicle, an object of interest in a driver's peripheral view; program instructions to analyze the object of interest, using image analytics, to determine a level of importance of the object of interest relative to predefined levels of importance, wherein the level of importance of the object of interest includes levels of severity regarding possible damage and injury if the moving vehicle strikes the object of interest”, in combination with “program instructions to display on a windshield of the vehicle the object of interest and color-coded text adjacent to the object of interest as a semi-transparent object adjacent to the color-coded text including information regarding a distance and a time to reach the object of interest”, as recited in claim 11. The respective dependent claims 12-15 are allowable for the same reason, correspondingly.

“detect a roadside object in at least one of a mid and/or far peripheral view of a vehicle driver of a vehicle, which is 30° or greater on either side of a centerline of a vehicle driver's view looking directly ahead of the vehicle; capture real-time video streaming of the roadside object in the mid and/or far peripheral view of the vehicle driver by cameras mounted on each side of the vehicle; detect information regarding distance and time to reach the roadside object using the real-time video streaming and sensors mounted on the vehicle”, in combination with “display the roadside object as a semi-transparent object and the information adjacent to the semi-transparent object on a transparent area of a windshield of the vehicle as color-coded text indicating the distance and the time to reach the roadside object along with identification of the roadside object”, as recited in claim 16. The respective dependent claims 17-20 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the 

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631